DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are examined herein.

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims are directed to a method of providing a multivitamin to a pregnant or lactating patient, and the multivitamin composition. The compositional ingredients are all found in nature, with the exception of optional propylene glycol.



The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  There is no indication in the specification that the claimed composition comprising the claimed nutritional components have any characteristics (structural, functional, or otherwise) that are different from naturally occurring nutrients, and the other naturally occurring ingredients.  
Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.  
Further, regarding the method steps of administering said formula to patients that are lactating or pregnant, it is long and commonly known to provide these subjects with multivitamins comprising the claimed types of nutrients, therefore the method does not amount to invention.
In summary, a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. Although this is an important consideration for claims reciting laws of nature or natural phenomena, it is not the only relevant consideration for such claims. This consideration originated as part of the “Other Meaningful Limitations” consideration discussed in MPEP 2106.05(e) with respect to Step 2B. Moved into Step 2A after the Vanda decision in April 2018, but was limited to treatment steps that applied laws of nature. 
2019 PEG expands this consideration to encompass treatment and prophylaxis limitations, and to cover limitations that apply any type of judicial exception (not just laws of nature). Examples of “treatment” and “prophylaxis” limitations include (but are not limited to) administration of medication, surgery, radiation therapy, phototherapy, physiotherapy, acupuncture, and the like. When evaluating this consideration, the following factors are relevant. The particularity or generality of the treatment or prophylaxis limitation(s); Whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s); and Whether the limitation(s) are merely extra-solution activity or a field of use. The treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). 
A claim is not particular if it recites a generic form of administration. The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). The claims herein do not recite specific correlations/testing between specific bodily responses in association with the composition used and a claimed medical condition. The administration step is not particular and the composition used does not integrate the law of nature into a practical application. When considering a “Particular Transformation”, the claims do not integrates the law of nature into a process that transforms one thing into a different thing (see MPEP 2106.05(c).
When considering “Other Meaningful Limitations”, the claim limitations do not integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).


The 2019 PEG does not change the Step 2B analysis, which still requires an analysis of whether the claim provides an inventive concept (also called significantly more). It also remains true that even if a claim is directed to a judicial exception and requires analysis under Step 2B, it may still be eligible, for example if it recites an additional element (or a combination of elements) that are unconventional. In this case, the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), therefore the claim is ineligible.
Because revised Step 2A Prong Two overlaps with Step 2B, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. For example, if an additional element were considered to be a field of use in Step 2A, it will also be a field of use in Step 2B. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant, they should reevaluate that conclusion in Step 2B. 
In this case such reevaluation indicated that the element is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and all claims dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 6 are indefinite for reciting “A method for treating a prenatal, pregnant or… patient”, wherein it is unclear as to how the terms “prenatal” and “pregnant”  further limit each other because they both are pertaining to a time of gestation when an infant is developing inside a womb. Claims 13 and 16 have a similar problem.

Claims 11 and 14 recite are indefinite for reciting “prenatal vitamin” and “dietary supplement”, as it is unclear as to how these the phrases further limit each other because a “prenatal vitamin” is a “dietary supplement” and visa-versa.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was filed.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laskowski in view of the combination of Rifkin (2013/0287899), Vitafusion, Enfield, Spring Valley, Cox, Geuns (2010/0099640), Hirsch (5,084,482), Prasad (2006/0182729), Murcia, Williams, Morris (2008/0213239) and Blake.
Laskowski: Homemade gummy vitamins; published online on Mon, Jan 14, 2013 at: http://www.justapinch.com/recipes/non-editible/beauty-recipe/homemade-gummy-vitamins.html
Vitafusion: Vitafusion Prenatal, Gummy Vitamins, 90 Count; online at least by May 6, 2010 (as evidenced by the review by D. Won) at: 
https://www.amazon.com/Vitafusion-Prenatal-Gummy-Vitamins-Count/product-reviews/B003IP8BC8/ref=cm_cr_getr_d_paging_btm_96?ie=UTF8&showViewpoints=1&sortBy=recent&pageNumber=96

Enfield: ISO: A high-quality multivitamin my kids will actually eat!; published on March 08, 2011 at [AltContent: rect]Delicious Living (see comments on Mar. 09, 2011): http://deliciousliving.com/blog/iso-high-quality-multivitamin-my-kids-will-actually-eat

Spring Valley: published online at least by 3/05/2010, at: http://web.archive.org/web/20100305172751/http://www.amazon.com/Spring-Valley-Prenatal-Multivitamin-Multimineral/dp/B001QRRI88

Cox: Prenatal nutrition: special considerations; Minerva Ginecol. 2009 Oct;61(5):373-400.

Murcia: Effect of Iodine Supplementation During Pregnancy on Infant Neurodevelopment
at 1 Year of Age; accepted for publication November 5, 2010 by the American Journal of Epidemiology; Vol. 173, No. 7.

Williams: Multi-vitamin and mineral nutritional supplements; publishes as: MX PA06011027 A, on 20-Apr-2007.

Blake: How To Make Your Own Supplements; BM 101; online by 11/22/2011 as verified by: http://web.archive.org/web/20111122001329/http://www.building-muscle101.com/how-to-make-your-own-supplements.html

Independent claims 1 and 6
Method of using gummies, by administration
Laskowski provides a general teaching of the method of making gummy vitamins that adults will love that include the use of multivitamins. 

Laskowski teaches the composition consists of the makers choice of vitamins, minerals or other nutritional ingredients; and additives, including: gelatin; flavorants (i.e. juice and honey); water (i.e. juice) and glucose (i.e. honey).

Administration of a gummy nutrient 
Although Laskowski does not discuss the administration of the gummy nutrient,
since they were known to be made as a consumable product, it would be a matter of common sense that would be administered for consumption.
Rifkin also illustrates methods of making gummy multi-vitamins (i.e. one or more), showing they are long and commonly known (0004), and further teaches methods of making them (0023) for providing nutritional supplementation (ab.).

It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making gummy nutrients including multi-vitamins, as Laskowski, to include a step wherein the gummy multi-vitamins is for administration, as claimed, because rationales provided include, that: since gummy multivitamins have the intended use of being consumed, it would be a matter of common sense that would be administered for consumption; and one of ordinary skill in the art would have recognized that the results of the combination yields more than predictable results because Rifkin teaches that this was known to have been successfully achieved and published, which illustrates that the art finds such a thing to be suitable for similar intended uses (methods of making gummy multi-vitamins) (MPEP 2144.07); that the combination of elements that were known in the prior art and said administration of the multivitamin provides the desired function for multivitamins, nutritional supplementation, therefore such an act merely requires a step that is within the skill of one in the art (MPEP 2143.I.A.Exs. 4-5).
The modified teaching, in Rifkin, provides that the supplement optionally comprises pharmaceuticals (0067), therefore, the step of giving/administering such nutritional supplement to a patient, as in claim 1, is obvious, since a person that receives a pharmaceutical is a patient.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of making nutritional supplements comprising pharmaceuticals, as Laskowski, to include a step wherein at least one such nutritional supplement is administered to a patient, as claimed, since it is common knowledge that a person that receives a pharmaceutical is a patient because a patient is a person receiving medical treatment, and a pharmaceutical is a form of medical treatment provided to a patient.



The modified teaching, in Rifkin, provides that the composition delivers a dose (i.e. portion) (0039) which means an amount, a section or a piece is delivered.  Such a teaching encompass administering at least one gummy component, as claimed.

Administering one or more
The modified teaching is not explicit about more than one unit of the supplement being administered.
Vitafusion also teaches methods of using gummy vitamins, and further provides that multiple of the same gummy compositions make up one serving, which means that one or more gummy compositions are administered, wherein each one of the one or more gummy compositions comprises the same components, as claimed.
Enfield also teaches methods of using gummy vitamins, and further provides that they come in single serve packet of three, as in claims 3-5 and 8-10.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making gummy vitamins, as Laskowski, to include a step wherein each one of the one or more gummy compositions administered comprises the same components, as claimed, because the combination of Vitafusion and Enfield illustrates that the art finds administering one of the one or more gummy compositions comprising the same components (Vitafusion) including total individual servings (i.e. total doses) of three gummies in a single serving (Enfield), as being suitable for similar intended use, including methods of making gummy vitamins, which imparts a reasonable expectation of success to those of skill in the art since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing.
Further, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See MPEP 2144.06.

Patient’s condition
For a disease, condition or disorder that is associated with a nutritional deficiency in the patient (as in claims 1 and 6).
The modified teaching, in Vitafusion, provides the method of using the vitamins is for a prenatal patient; and Rifkin provides that folic acid in the supplement is important to pregnant woman, however the modified teaching does not discuss said use is for a disease, condition or disorder that is associated with a nutritional deficiency in the patient, as in claims 1 and 10.
Spring Valley also teaches methods of using prenatal multivitamins comprising at least one gummy component (i.e. gelatin), which comprises an effective amount of vitamin A, vitamin B3, vitamin B6, vitamin B9, vitamin B12, vitamin C, vitamin D, vitamin E, iron and further provides that their use is important before, during and after pregnancy (see About Product).
Cox also teaches about methods of using prenatal nutrition, and further provides the use of at least one omega-3 fatty acid, iodine, and choline because they are important as at-risk prenatal nutrients.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of using multivitamin supplementation, as the modified teaching above, to include: treating a prenatal, pregnant or breastfeeding patient for a disease, condition or disorder that is associated with a nutritional deficiency in the patient, using prenatal multivitamins comprising at least one gummy composition comprising an effective amount of vitamin A, vitamin B3, vitamin B6, vitamin B9, vitamin B12, vitamin C, vitamin D, vitamin E, iron, omega-3 fatty acid, iodine, and choline, as claimed because: 
the combination of Spring Valley and Cox illustrates that the art finds: a gummy composition comprising an effective amount of vitamin A, vitamin B3, vitamin B6, vitamin B9, vitamin B12, vitamin C, vitamin D, vitamin E, iron, to be important for use before, during and after pregnancy (Spring Valley); and the use of at least one omega-3 fatty acid, iodine, and choline because they are important as at-risk prenatal nutrients (Cox); 
which illustrates that the art finds the use of: treating a prenatal, pregnant or breastfeeding patient for a disease, condition or disorder that is associated with a nutritional deficiency in the patient, using prenatal multivitamins comprising at least one gummy composition comprising an effective amount of vitamin A, vitamin B3, vitamin B6, vitamin B9, vitamin B12, vitamin C, vitamin D, vitamin E, iron, omega-3 fatty acid, iodine, and choline; as being suitable for methods of using multivitamin supplementation and imparts a reasonable expectation of success to those of skill in the art since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing.

Further, Geuns also teaches methods of using vitamin and mineral nutrients.  The reference discusses their use of a composition in a gummy form (00304) for the benefit of treating PPAR deficiency-related disorders (0003), including the pathophysiological mechanisms underlying excess of adipose tissue that begins in the prenatal period (0185), and further provides the use of choline (0279), omega-3 (0307) and iodine (0321).
Such a teaching shows that the art finds the use of choline (0279), omega-3 (0307) and iodine (0321) as being suitable for treating prenatal disorders when administered in a gummy form for the benefit discussed above..
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of using multivitamin supplementation, as the modified teaching of Laskowski, to include treating a prenatal patient for a disease, condition or disorder that is associated with a nutritional deficiency in the patient, using prenatal multivitamins comprising at least one gummy composition comprising an effective amount of omega-3 fatty acid, iodine, and choline, as claimed because Geuns illustrates that the art finds the use of choline (0279), omega-3 (0307) and iodine (0321) and being suitable for methods of using multivitamin supplementation, which imparts a reasonable expectation of success to those of skill in the art since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing, and that said gummy multi-vitamins beneficially treat PPAR deficiency-related disorders (0003), including the pathophysiological mechanisms underlying excess of adipose tissue that begins in the prenatal period.

Summary of vitamins and minerals taught
In summary, the discussion above, shows that all of the commonly known, claimed nutritional vitamins and minerals are taught, including: vitamin A, vitamin B6, vitamin B12, vitamin B9, vitamin C, vitamin D, vitamin E, vitamin B3, iodine, choline, iron, and at least one omega-3 fatty acid. 

Amount of the claimed nutrients
The modified teaching, does not discuss that the amounts taught are an effective total dosing amount, as claimed.  When looking for light in the pending disclosure, for what an effective total dosing amount is, it is noted that the dependent claims have specific amounts of said nutrients, as discussed below.
 
Vitamin A
Hirsch also teaches methods of making nutritional compositions comprising multi-vitamins and minerals, and further provides a total daily dosage of 500 to 50,000 IU of vitamin A (16, 50+), which encompasses: 
each of at least one or more pieces having a total dosing of about 1000 to 2000 IU of vitamin A, as in claims 1 and 6;
wherein each of two to four pieces having about 275 IU to about 825 IU each, as in claims 2 and 7; and 
wherein each of three to four pieces  have about 367 IU, as in claims 3-5 and 8-10.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising vitamins and minerals, as the modified teaching above, to include the amounts of vitamin A, as claimed, because Hirsch illustrates that the art finds encompassing amounts of vitamin A to be suitable for similar intended uses, including methods of making nutritional compositions comprising vitamins and minerals, which imparts a reasonable expectation of success to those of skill in the art since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing because the combination of said amount of vitamin A is shown to provides the desired function of nutritional supplementation.

Vitamin B6
The modified teaching, in Hirsch (16, 35+), teaches total daily dosing of vitamin B6 is 0.2 to 20 mg, which encompasses:
wherein each of two to four individual pieces that make up the daily dose have about 0.5 mg to 2 mg of vitamin B6 each, as in claims 2 and 7; and 
wherein each of three to four pieces that make up the daily dose have about 0.8 mg of vitamin B6 each, as in claims 3-5 and 8-10.


Vitamin B12 (Cobaiamin)
The modified teaching, in Hirsch(16, 35+), teaches total daily dosing of vitamin B12 is 0.3 to 30 mcg (e.g. mcg and µg are the same), which encompasses:
each of two to four individual pieces that make up the daily dose have about 2 µg to 8 µg of vitamin B12, as in claims 2 and 7; and 
each of three to four pieces that make up the daily dose have about 2.6 µg of vitamin B12, as in claims 3-5 and 8-10.

Vitamin B9 (folic acid)
The modified teaching, in Hirsch (16, 35+), teaches total daily dosing of vitamin B9 (i.e. folic acid) is 40 to 4000 mcg (0.04 to 4 mg), which encompasses: 
each of two to four individual pieces that make up the daily dose have about 0.25 mg to about 0.75 mg of vitamin B9, as in claims 2 and 7; and 
each of three to four pieces that make up the daily dose have about 0.3 mg of vitamin B9, as in claims 3-5 and 8-10.

Vitamin C 
The modified teaching, in Hirsch (16, 50+), teaches total daily dosing of vitamin C is 1 to 1000 mg, which encompasses: 
each of two to four individual pieces that make up the daily dose have from about 5 mg to about 30 mg of vitamin C, as in claims 2 and 7; and
each of three to four pieces that make up the daily dose have about 10 mg of vitamin C, as in claims 3-5 and 8-10.

Vitamin E (as in claims 1, 5-8, 10 and 14-17)
The modified teaching, in Hirsch (16, 50+), teaches total daily dosing of vitamin E is 1 to 150 IU, which encompasses: 
each of two to four individual pieces having from about 2.5 IU to about 7.5 IU of vitamin E, as in claims 2 and 6; and
each of three to four pieces that make up the daily dose have about 5 IU of vitamin E, as in claims 3-5 and 8-10.

Vitamin D
Prasad also teaches methods of making nutritional compositions comprising vitamins and minerals, and further provides the use of vitamin D in amounts of a total dosage/day of 50 to 400 IU (0034), which encompasses:
each of two to four individual pieces that make up the daily dose have from about 250 IU to about 750 IU, as in claims 2 and 7; and
each of three to four individual pieces that make up the daily dose have from about 333 IU, as in claims 3-5 and 8-10.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising vitamins and minerals, as the modified teaching above, to include the amounts of vitamin D, as claimed, because Prasad illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional compositions comprising vitamins and minerals, which imparts a reasonable expectation of success to those of skill in the art since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing, therefore the combination of said amount of vitamin D is shown to provide the desired function of nutritional supplementation.

Vitamin B3 (niacin)
The modified teaching, in Prasad further provides a total daily dosage of vitamin B3 (i.e. niacin) of 15 to 200 mg (0034), which encompasses the claim of: 
each of two to four individual pieces that make up the daily dose have from about 3.75 mg to about 11.25 mg, as in claims 1 and 6; and 
each of three to four individual pieces that make up the daily dose have from about 5 mg, as in claims  3-5 and 8-10.

Iodine
Murcia also teaches methods of making nutritional compositions comprising muti-vitamins (bottom of pg. 810) and minerals (towards center of the section: Assessment of iodine intake) for those who are pregnant (ab), and further provides the use of iodine in amounts of a total daily dose of less than 100 to above 150 µg (towards end of the section: Assessment of iodine intake), which encompasses: 
each of two to four individual pieces that make up the daily dose have from about 50 to about 100 µg, as in claims 1 and 6; and 
each of three to four individual pieces that make up the daily dose have from about 50 µg, as in claims  3-5 and 8-10.
It would have been obvious to one of skill in the art, at the time of filing, to modify methods of making nutritional compositions comprising vitamins and minerals, as the modified teaching above, to include the dosages of iodine, as claimed, because Murcia illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional compositions comprising vitamins and minerals, which imparts a reasonable expectation of success to those of skill in the art since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing because the combination of said amounts of iodine is shown to provide the desired function of nutritional supplementation.

Choline 
Williams also teaches methods of making nutritional compositions comprising vitamins and minerals (ti.), and further provides the use of choline in amounts of a total daily dose of 0 to 550 mg choline (starting about 18 lines from the bottom of pg. 12) delivered in one or more chewable units (last para. of pg. 3), which encompasses:
each of two to four individual pieces that make up the daily dose have from about 2 mg to about 8 mg, as in claims 1 and 6; and 
each of three to four individual pieces that make up the daily dose have from about 3.3 mg, as in claims  3-5 and 8-10.



It would have been obvious to one of skill in the art, at the time of filing, to modify methods of making nutritional compositions comprising vitamins and minerals, as the modified teaching above, to include the dosages of choline, as claimed, because Williams illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional compositions comprising vitamins and minerals, which imparts a reasonable expectation of success to those of skill in the art since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing and the combination of said amounts of choline are shown to provide the desired function of nutritional supplementation.

Iron
The modified teaching, in Williams, provides a total daily dose of up to 18 mg of iron (starting about 8th line from bottom of pg. 6) delivered in one or more chewable units (last para. of pg. 3), which encompasses:
each of two to four individual pieces that make up the daily dose have from about 0.5 mg to about 10 mg, as in claims 1 and 6;
each of three to four individual pieces that make up the daily dose have from about 3.3 mg, as in claims 3 and 8;
each of three to four individual pieces that make up the daily dose have from about 4 mg, as in claims 4 and 9; and
each of three to four individual pieces that make up the daily dose have from about 5 mg, as in claims 5 and 10.

Omega-3 Fatty Acid (as in claims 1, 5-8, 10 and 14-17)
Morris, also teaches methods of making nutritional compositions comprising vitamins and minerals, and further provides the use of omega-3 fatty acid wherein the dosage is from 100 to 5000 IU/day (0167) provided in multiple units (0164), which encompasses: 
each of two to four individual pieces that make up the daily dose have from about 10 mg to about 60 mg, as in claim 2 and 7; and 
each of three to four individual pieces that make up the daily dose have from about 25 mg, as in claims  3-5 and 8-10.
It would have been obvious to one of skill in the art, at the time of filing, to modify methods of making nutritional compositions comprising vitamins and minerals, as the modified teaching above, to include the dosages of omega-3, as claimed, because Morris illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional compositions comprising vitamins and minerals, which imparts a reasonable expectation of success to those of skill in the art since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing and the combination of said amounts of omega-3 are shown to provide the desired function of nutritional supplementation..





Other ingredients 
Laskowski teaches the composition consists of additives, including: gelatin; flavorants (i.e. juice and honey); water (i.e. juice) and glucose (i.e. honey), which anticipates: water, glucose, gelatin and flavorants, as claimed.

Why make the specific combination of vitamins and minerals?
The modified teaching does not discuss why one of skill in the art would customize the types and amounts of vitamins and minerals in a nutritional composition to achieve the specific combination.
Blake also teaches methods of making supplements and further provides that it is beneficial to customize the types and amounts of vitamins and minerals consumed because it provides the freedom to make supplements according to: a body type, a weight, an age, activity levels, body chemistry and the goals of the consumer. 
Therefore, it would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making supplements, as Laskowski, to include a step wherein the supplements include the specific combination of vitamins and minerals, as claimed, because the modified teaching above in combination with Blake illustrates that the art finds benefits to the consumption of each specifically claimed active ingredient (the teaching above) as well as benefits in customizing the types and amounts of desired vitamins and minerals for consumption (Blake) and further provides that the art finds such amounts of claimed vitamins and minerals as being suitable for similar intended use, including methods of making supplements. 

Intended Use
It would be reasonable for one in the art to expect that similar methods of using similar compositions would have similar intended uses, including: to treat a disease, condition or disorder in a patient that is associated with a nutritional deficiency in the patient, as claimed.  Therefore, such a claim is obvious.

In summary, applicant claims the making of a supplemented gummy formula that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.   
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of making supplements with no change in their respective functions, and the combination would have yielded more than predictable results to one of ordinary skill in the art at the time of the invention. 
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making supplements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were more than predictable.  Further, a more than predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

As for claims 11, 13-14 and 16, the modified teaching, in Cox and Geuns, as discussed above, provides: the compositions is a prenatal vitamin and dietary supplement, as in claims 11 and 14; and that the patient is: a pregnant woman, prenatal woman, or a woman who is breast-feeding, as in claims 13 and 16.

As for claims 12 and 15, it would logically follow that since the modified teaching provides a similar composition having similar amounts/doses of nutrients, that it would have similar properties to those claimed, including wherein the at least one gummy composition has the property of improved patient compliance relative to a non-gummy composition comprising the same vitamins, minerals and omega-3 fatty acid, as claimed.

As for claims 17 and 18, it is noted that in paragraph 0131 in the original Disclosure, that a discrete layer is a shell or a core having different or distinct characteristics.  
Laskowski teaches that a mixture having a thick syrup consistency is fully combined (i.e. homogenous) and poured into molds before it sets, which takes about 10 minutes.  Such a teaching illustrates that the one or more gummy compositions is provided in a single gelatinous homogenous layer which is elastic, continuous and readily soluble in aqueous media. Therefore, Laskowski illustrates that the composition is one gummy layer, that does not include a shell or core (i.e. discrete layers), as required of claims 17-18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,905,650, respectively. 
Claims 11 and 14, 12 and 15, 13 and 16  and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14, 12 and 15, 13 and 16, and 1 and 6 of U.S. Patent No. 10,905,650, respectively. 
Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1 and 6 from which the others depend are broader that the those previously issued.

Response to Arguments
It is asserted, that the Board's decision on appeal in the parent case (U.S. patent 10,905,650) finding that the identified amount of vitamin A in the claims was sufficient to reverse rejections and allow the application to issue.
In response, the Board's decision, on appeal in the parent case (U.S. patent 10,905,650), filed 9/18/2020, see page 9 starting at line 7, wherein it is clear that the although the rejection of record established tolerance being result effective, it is not the same as a total dosing amount because one of skill in the art would have sought more specific guidance on dosing amounts as to not exceed the tolerable upper level, based on the applied references.  Therefore, a new grounds of rejection is provided herein to show total dosing amounts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793